*697MEMORANDUM **
Brian Zahn appeals pro se from the district court’s interlocutory order denying as untimely his demand for a jury trial. We have jurisdiction under 28 U.S.C. § 1292(b) as the district court has certified this interlocutory order. We review for an abuse of discretion, Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1086 (9th Cir.2002), and we affirm.
It is undisputed that Zahn failed to file a timely demand for a jury trial under Fed. R.Civ.P. 38(b). See Wall v. Nat’l R.R. Passenger Corp., 718 F.2d 906, 909 (9th Cir.1983) (“[Cjhecking the jury demand box on the civil cover sheet is insufficient to meet the requirements of rule 38(b).”); Pac. Fisheries Corp. v. HIH Cas. & Gen. Ins., Ltd., 239 F.3d 1000, 1002 (9th Cir.2001) (“An untimely request for a jury trial must be denied unless some cause beyond mere inadvertence is shown.”).
Zahn’s claimed reliance on the district court’s April 2, 2004 scheduling order is unavailing because Zahn had already waived his right to a jury trial long before the order was issued. See Fed.R.Civ.P. 38(d); Bell v. Cameron Meadows Land Co., 669 F.2d 1278, 1285 (9th Cir.1982) (affirming plaintiff waives right to a jury trial by failing to make a timely demand); Zivkovic, 302 F.3d at 1086 (noting good faith mistake was an insufficient basis for granting relief from untimely jury demand).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.